Citation Nr: 0103698	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-13 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a left eye injury.

2. Entitlement to service connection for a left ear injury, 
including defective hearing.

3. Entitlement to service connection for a shell fragment 
wound of the left thigh.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military duty from April 1953 to March 
1955.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas.

The May 1999 decision also denied service connection for a 
(left) ankle injury, but a substantive appeal as to that 
matter is not associated with the claims file.  The January 
2001 informal hearing presentation includes this issue among 
the appealed claims but it is unclear to the Board if, by 
this statement, the veteran seeks to reopen his claim for 
service connection for a left ankle injury.  The matter is 
referred to the M&ROC for clarification. 

The Board notes that, in June 2000, the M&ROC denied the 
veteran's claim of entitlement to service connection for 
tinnitus on the basis that the claim was not well grounded.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim for all 
claims not final prior to July 14, 1999.  The claim for 
service connection for tinnitus was denied as not well 
grounded in June 2000 and no appeal was taken.  Since that 
claim was, therefore, final before the effective date, no 
further consideration of it is indicated.  


REMAND

In May 1999, the M&ROC denied the veteran's claims of 
entitlement to service connection for an eye injury, a left 
ear disorder, including hearing loss, and a shell fragment 
wound of the left thigh.  The M&ROC found at that time that 
the veteran's claims were not well grounded.

However, there has been a significant change in the law 
during the pendency of this appeal.  As noted above, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the M&ROC has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Additionally, in an April 1999 response to the M&ROC's 
January 1999 request for the veteran's service and personnel 
records (VA Form 3101), the National Personnel Records Center 
(NPRC) said that some of his service medical records were 
missing and may have been destroyed in a 1973 fire at the 
NPRC.  However, the Board notes that records destroyed in the 
NPRC fire were for active U.S. Army personnel discharged 
prior to 1960.  The veteran's Report of Transfer or Discharge 
(DD Form 214) indicates that, in March 1955, the veteran was 
transferred (not discharged), to the USAR for completion of 8 
years of service.  The January 1999 VA Form 3101 sent to NPRC 
incorrectly shows that the veteran was discharged in March 
1955.  Furthermore, the veteran's December 1998 application 
for service connection (VA Form 21-526) indicates that he 
served in the 891st Eng. Bat. ANG (Army National Guard), 
Wichita, Kansas, for an unknown period of time.  Thus, it is 
possible that the veteran's service records were not among 
the "fire" related records at NPRC.  The Board believes 
further development is warranted so that additional searches 
can be conducted for his service medical records, prior to 
consideration of his claims on appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat 
2096, 2096-98 (2000) (to be codified at 38. U.S.C. § 5103A).

Further, the veteran seeks service connection for a left eye 
injury and contends that his eye was injured by debris from a 
recoilless rifle and exposure to tear gas in service.  
Findings noted on the March 1955 separation examination 
report include a pterygium of the left eye, medial.  The 
clinical impression on an April 1999 fee-based VA 
ophthalmologic examination report was old bilateral corneal 
foreign body scars, left more so than right; left posterior 
vitreous detachment with vitreous floaters; and early left 
posterior subscapular cataract.  However, the examiner did 
not comment on whether the current examination findings were 
related to the findings noted on the veteran's separation 
examination report.

Finally, the veteran seeks service connection for a shell 
fragment wound of the left thigh.  He maintains that his left 
thigh was injured by a grenade during a training exercise.  
He was treated by a medic, but the shrapnel was not removed.  
A March 1999 fee-based VA examination report reflects the 
veteran's claims of left ankle and eye injuries due to 
service and objective examination findings pertinent to the 
left ankle and eye, but does not indicate that his left thigh 
was examined or x-rayed.  The Board believes this should be 
done prior to consideration of his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat 2096, 2096-98 (2000) (to be codified at 38. U.S.C. 
§ 5103A).

Accordingly, this case is REMANDED to the M&ROC for the 
following:

1. The M&ROC should make another attempt 
to secure the veteran's service 
medical records through official 
channels.  The M&ROC should prepare a 
new VA Form 3101 that accurately 
reflects the veteran's period of 
active duty and advises the National 
Personnel Records Center that, in 
March 1955, he was not discharged but 
was transferred from active duty to 
the USAR, where he was to complete 8 
years of duty.  The RO should also 
contact the Kansas Army National Guard 
and request all records for the 
veteran, noting that the veteran 
indicated that he served in the 891st 
Eng. Bat. ANG (Army National Guard), 
Wichita, Kansas, probably for a period 
of 6 years starting in 1955.  All 
requests for service and personnel 
records, and responses received, 
should be associated with the claims 
folder.

2. The M&ROC should request that the 
ophthalmologist who examined the 
veteran in April 1999 review that 
examination report and the claims 
file, if available, and provide an 
opinion as to whether it is at least 
as likely as not that the old corneal 
foreign body scars of the left, left 
posterior vitreous detachment with 
vitreous floaters and early left 
posterior subscapular cataract noted 
on the April 1999 examination report 
are related to the findings described 
on the veteran's March 1955 separation 
examination report.  A rationale for 
all opinions offered should be 
provided by the examiner.  If that 
physician is unavailable or cannot 
render the requested opinion based on 
review of the record, the veteran 
should be afforded a new VA 
ophthalmologic examination to 
determine the etiology of any left eye 
disorder found to be present.  and 
provide an opinion as to whether it is 
at least as likely as not that any 
currently diagnosed eye disorder is 
related to findings noted on the 
veteran's March 1955 separation 
examination.  The claims file should 
be provided to the examiner prior to 
the examination and the examination 
report should indicate whether the 
file was reviewed.

3. The M&ROC should schedule the veteran 
for a VA examination of his left thigh 
to determine the etiology of any left 
thigh disorder found to be present.  
All indicated studies and tests should 
be performed and all clinical findings 
reported in detail.  The examiner 
should obtain a complete service and 
clinical history from the veteran.  
If, on examination, a left thigh scar 
is found, the examiner should provide 
an opinion as to whether it is as 
likely as not that any currently 
diagnosed left thigh disorder is 
consistent with the history provided 
by the veteran, including shell 
fragment wounds sustained in service.  
A rationale for all opinions should be 
provided.  The claims folder should be 
made available to the examiner prior 
to examination and the examination 
report should reflect whether such 
review was made.

4. Thereafter, the M&ROC should 
readjudicate the veteran's claims of 
entitlement to service connection for 
a left ear disorder, including 
defective hearing, a left eye injury 
and a shell fragment wound to the left 
thigh.  If the benefits sought on 
appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





